DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive. 
I. The applicant argued that 112 (b) rejection made for claims 1-9 and 16-18. The examiner stated that “setting, according to the fiber length direction, an amount and a shape of sheet-shape fibrous preparations that form a layer and a shape and location of regions of the overlap in a case wherein the amount of sheet-shape fibrous preparations is two or more”. 
Examiner’s response: The examiner has maintained that 112(b) rejection made mainly because it is unclear  what is considered “an amount” is unclear in terms of layers, and “shape of sheet-shape fibrous preparations” does not yet specifically define a shape, the entire limitation is unclear what is being shaped and controlled . Applicant is urged to clarify this last limitation of the claim. 
II. The applicant then argued that applied reference GKN Aerospace Service Limited and Wilenski et al. do not teach every feature of the claim invention, specifically, “setting, according to the fiber length direction, an amount and a shape of sheet-shape fibrous preparations that form a layer and a shape and location regions of the overlap in a case where the amount of sheet-shape fibrous preparations is two or more” and 
Examiner’s response: Applicant’s arguments are considered, however, none of the applicant’s argument are persuasive. Claim 1 as written is vague and indefinite and further amendment is required.  
The examiner notes that claim 1 as written appears to require fiber length direction is varied among at least the fraction of the layers included in the stack. Similarly, Wilenski et al teach a plurality of fibers embedded within matrix and forming a plurality of layers arranged in a layer stack, the fibers in one of the layers being oriented in an angle that is different than fibers in another one of the layers (see claim 14); at least one of the layers having fiber oriented parallel to one another and arranged in plurality of fiber groups, each fiber group including a plurality of adjacent fibers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743